      Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 1 of 13




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANCIS TIMOTHY PLAZA,                  :
             Petitioner,                :      1:20-cv-1480
                                        :
             v.                         :      Hon. John E. Jones III
                                        :
BARRY SMITH, et al.,                    :
              Respondents.              :

                              MEMORANDUM

                              January 4, 2021

      Francis Timothy Plaza (“Plaza”), a Pennsylvania state inmate currently

incarcerated at the State Correctional Institution at Houtzdale, Pennsylvania, filed

the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, on

August 19, 2020, seeking relief from his state sentence of life in prison entered in

the Court of Common Pleas of York County criminal case CP-67-CR-0005283-

2009 on September 30, 2010. (Doc. 1; Doc. 7-3, pp. 1, 4). Because it appeared

that the petition may be barred by the statute of limitations, in accordance with

United States v. Bendolph, 409 F.3d 155, 169 (3d Cir. 2005) (en banc), on October

7, 2020, the Court directed the parties to address the timeliness of the petition and

any applicable statutory and/or equitable tolling of the statute of limitations. (Doc.

6). On October 27, 2020, Respondents filed a Motion to Dismiss the petition as

untimely. (Doc. 7). Plaza has not responded to the Order. For the reasons set forth

below, the petition will be dismissed as untimely.
     Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 2 of 13




I.    STATE COURT PROCEEDINGS

      The pertinent state court factual and procedural history set forth below is

extracted from the June 16, 2020 Memorandum filed by the Superior Court of

Pennsylvania:

      On July 25, 2009, Appellant shot his wife, Michelle Plaza, six times,
      killing her in their bedroom.     He was arrested and charged with
      criminal homicide. At trial, he testified he was upset with his wife
      because she was constantly on the computer and not spending enough
      time with him. Prior to the shooting, the two engaged in a lengthy
      conversation in their bedroom. Appellant had earlier taken his gun
      from his dresser drawer with plans to secure it before possibly leaving
      for New York for the weekend. In the course of their conversation,
      Michelle announced she was leaving Appellant and he became enraged.
      His hand brushed the nearby gun and the next thing he knew, he was
      holding the gun in his hand and Michelle was dead, though he did not
      remember shooting her.

      A jury convicted Appellant of first-degree murder and, on September
      30, 2010, he was sentenced to life in prison. This Court affirmed his
      judgment of sentence. On December 3, 2012, our Supreme Court
      denied allowance of appeal.

      On October 9, 2013, Appellant timely filed his first PCRA petition.
      Counsel was appointed and filed an amended petition. Following an
      evidentiary hearing, the PCRA court denied the petition. On February
      19, 2015, we affirmed. Appellant did not file a petition for allowance
      of appeal. Appellant filed pro se motions in August 2015 and July 2016
      claiming, inter alia, that counsel was ineffective for failing to file a
      petition for allowance of appeal. The PCRA court denied both motions.

      On April 10, 2017, counsel filed a motion for leave to file a petition for
      allowance of appeal nunc pro tunc. On May 22, 2017, the Supreme
      Court denied the petition.

      On June 8, 2017, Appellant filed a pro se PCRA petition alleging PCRA
      counsel ineffectiveness for failing to file a petition for allowance of

                                          2
Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 3 of 13




appeal. The PCRA court denied the petition as untimely on December
18, 2017.

As the PCRA court explained in its October 4, 2019 opinion, during
2017 and 2018, Appellant filed numerous grievances relating to PCRA
counsel’s “abandonment.” He then filed a motion for a Grazier
hearing on November 7, 2018, complaining he was precluded from
advocating on his own behalf because Attorney Dubbs was still noted
as attorney of record. Opinion, 10/4/19, at 4.

The court conducted a Grazier [n. 2, Commonwealth v. Grazier, 713
A.2d 81, 82 (Pa. 1998)] on January 3, 2019 and granted Appellant’s
request, removing Attorney Dubbs as counsel. On January 15, 2019,
Appellant filed a request for appointment of counsel, which the PCRA
court denied on January 25, 2019. Appellant filed an appeal to this
Court. On July 1, 2019, we quashed the appeal as one taken from an
interlocutory order.

Meanwhile, on June 3, 2019, Appellant filed a motion to reinstate
appeal rights nunc pro tunc, followed on July 2, 2019, by a motion for
disposition of his motion to reinstate. The court treated Appellant’s
motion as a PCRA Petition and, on August 22, 2019, issued a Rule
907 notice of its intent to dismiss the petition. On August 30, 2019,
Appellant filed a response to the Rule 907 notice.

On October 4, 2019, the court issued an order dismissing the motion.
In its accompanying opinion, the court explained that the June 3, 2019
motion was untimely filed from a judgment of sentence that became
final on March 3, 2013 and that Appellant did not plead an exception
to the PCRA’s timeliness requirements. This timely appeal followed.
Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

Appellant presents one issue for our consideration:

  [1.] Was Appellant’s constitutional right of appeal denied where
  counsel failed to file timely [petition for allowance of appeal], and
  did the court err in failing to determine counsel’s ineffectiveness
  and abandonment for appeal?

Appellant’s Brief at 3.

                                   3
      Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 4 of 13




(Doc. 7-12 pp. 2-4). In affirming the PCRA court’s determination, the Superior

Court stated “Appellant fails to appreciate that the PCRA’s timeliness

requirements are jurisdictional in nature. His June 3, 2019 petition was clearly

untimely and he neither pled nor proved any exception to the timeliness

requirement.. Therefore, neither the PCRA court nor this Court has jurisdiction to

consider the merits, if any, of the petition.” (Id. at p. 6).

      Plaza filed the instant petition on August 19, 2020.

II.   DISCUSSION

      The court shall “entertain an application for a writ of habeas corpus in behalf

of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). A petition filed under § 2254 must be timely

filed under the stringent standards set forth in the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), Pub.L. No. 104-132, 110 Stat. 1214 (Apr.

24, 1996). See 28 U.S.C. § 2244(d)(1). Specifically, a state prisoner requesting

habeas corpus relief pursuant to § 2254 must adhere to a statute of limitations that

provides, in relevant part, as follows:

      (1) A 1-year period of limitation shall apply to an application for a writ
      of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of –

         (A) the date on which the judgment became final by the conclusion
         of direct review or the expiration of the time for seeking such review;

                                            4
        Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 5 of 13




                                          ...
        (2) The time during which a properly filed application for State post-
        conviction or other collateral review with respect to the pertinent
        judgment or claim is pending shall not be counted toward any period of
        limitation under this subsection.

28 U.S.C. § 2244(d)(1)-(2); see Jones v. Morton, 195 F.3d 153, 157 (3d Cir. 1999).

        A.       Computation of the Statute of Limitations

        Under the plain terms of § 2244(d)(1)(A), a state court criminal judgment

does not become final until appeals have been exhausted or the time for appeal has

expired. See Nara v. Frank, 264 F.3d 310, 314 (3d Cir. 2001). The courts have

construed this tolling provision in a forgiving fashion, and in a manner that enables

petitioners to toll their filing deadlines for the time periods in which they could

have sought further direct appellate review of their cases, even if they did not, in

fact, elect to seek such review. Thus, with respect to direct appeals, the statute of

limitations is tolled during the period in which a petitioner could have sought

United States Supreme Court review through a petition for writ of certiorari, even

if no such petition is filed. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The

trial court sentenced Plaza on September 30, 2010. The Supreme Court of

Pennsylvania denied allocator on November 9, 2012. (Doc. 7-5, p. 3).1 Plaza’s

conviction became final ninety days later. The one-year period for the statute of



1
  In its June 2020 Memorandum quoted supra, the Superior Court indicated that the Supreme Court entered its
order denying Plaza’s Petition for Allowance of Appeal on December 3, 2012. However, the Supreme Court’s
docket cites a disposition date of November 9, 2012.

                                                       5
      Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 6 of 13




limitations commenced running as of that date, February 7, 2013, and expired one

year later. Hence, the federal petition, which was filed on August 19, 2020, is

clearly untimely.

      However, the limitation period is not “an inflexible rule requiring dismissal

whenever AEDPA’s one-year clock has run.” Day v. McDonough, 547 U.S. 198,

208 (2006). “Instead, the limitation period is subject to both statutory and

equitable tolling.” Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 85

(3d Cir. 2013).

      B.     Tolling Exceptions

             1.     Statutory Tolling

      Section 2244(d)(2) tolls the one-year statute of limitations with respect to the

“time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending.” 28

U.S.C. § 2244(d)(2). As noted supra, the statute of limitations began running on

February 7, 2013, and, absent any tolling, expired on February 7, 2014. On

October 9, 2013, after the passage of 244 days, Plaza filed his first PCRA petition,

which tolled the statute of limitations. The PCRA court denied relief on February

11, 2014. (Doc. 7-6, p. 2). The Superior Court affirmed the denial on February 19,

2015. (Id. at 3). He did not pursue an appeal at that time.




                                          6
       Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 7 of 13




       On August 12, 2015, after the passage of 174 more days, he filed a second

PCRA. However, at that point, the statute had already expired. This PCRA cannot

operate to toll an already expired statute of limitations. See Long v. Wilson, 393

F.3d 390, 395 (3d Cir. 2004) (finding that petitioner’s untimely PCRA petition did

not statutorily toll the statute of limitations because, inter alia, “the limitations

period had already run when it was filed”).2

       His fifth, and most recent petition, in which he attempted to reinstate prior

appellate rights, was filed on June 3, 2019. (Doc. 7, p. 6, ¶ 37). The PCRA court

dismissed the petition as untimely. (Id. at ¶ 39). On June 16, 2020, the Superior

Court affirmed the denial of the PCRA as untimely. (Doc. 7-12). It is well-settled

that an untimely petition is not “properly filed” and, therefore, does not toll the

statute of limitations. See Pace v. Diguglielmo, 544 U.S. 408, 417 (2005) (holding

that “[b]ecause the state court rejected petitioner’s PCRA petition as untimely, it

was not ‘properly filed,’ and [petitioner] is not entitled to statutory tolling under §

2254(d)(2)”); see also Merritt v. Blaine, 326 F.3d 157, 167-68 (3d Cir. 2003).

Plaza is unable to avail himself of statutory tolling.




2
   Plaza’s second petition, and a third petition, filed on July 28, 2016, were dismissed based on
his collateral attempt to reinstate, nunc pro tunc, allocatur on his first PCRA. On May 22, 2017,
the Pennsylvania Supreme Court denied leave to file allocatur nunc pro tunc. (Doc. 7, p. 5, ¶
28).

                                                7
      Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 8 of 13




             2.     Equitable Tolling

      Equitable tolling of the limitations period is to be used sparingly and only in

“extraordinary” and “rare” circumstances. See Satterfield v. Johnson, 434 F.3d

185, 195 (3d Cir. 2006); LaCava v. Kyler, 398 F.3d 271, 274-75 (3d Cir. 2005). It

is only in situations “when the principle of equity would make the rigid application

of a limitation period unfair” that the doctrine of equitable tolling is to be applied.

See Merritt, 326 F.3d at 168 (3d Cir. 2003). Generally, a litigant seeking equitable

tolling must establish the following two elements: “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his

way.” Pace, 544 U.S. at 418.

      With respect to the diligent pursuit of rights, petitioner must demonstrate

that he or she exercised reasonable diligence in investigating and bringing the

claims. See Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir. 2002). Mere

excusable neglect is not sufficient. See LaCava, 398 F.3d at 276. Moreover, “the

party seeking equitable tolling must have acted with reasonable diligence

throughout the period he seeks to toll.” Warren v. Garvin, 219 F.3d 111, 113 (2d

Cir. 2000) (quoting Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000)).

      Extraordinary circumstances have been found where (1) the respondent has

actively misled the petitioner, (2) the petitioner has in some extraordinary way

been prevented from asserting his rights, (3) the petitioner has timely asserted his


                                           8
      Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 9 of 13




rights mistakenly in the wrong forum, or (4) the court has misled a party regarding

the steps that the party needs to take to preserve a claim. See Jones, 195 F.3d at

159; Brinson v. Vaughn, 398 F.3d 225, 230 (3d Cir. 2005).

      In “Appendix Six”, Plaza contends that the statute of limitations should be

equitably tolled based on PCRA counsel’s failure to appeal the Superior Court’s

affirmance of the PCRA court’s denial of relief. (Doc. 5-1, pp. 41-60; Doc . 5-2,

pp. 1- 19). Plaza states that upon becoming aware that the Superior Court affirmed

the PCRA court’s denial of relief, he “ordered counsel to file an Allowance of

Appeal, consequently counsel did not respond or act.” (Doc. 5-1, p. 47). (Id.).

      There is no evidence to support Plaza’s statement that he instructed Attorney

Dubbs to pursue a petition for allowance of appeal to the Pennsylvania Supreme

Court. The only correspondence between he and Attorney Dubbs contained in the

record is a February 17, 2015 letter which states as follows:

      February 17, 2015

      Dear attorney Dubbs:

      I pray that this letter finds you well.

      This will be one of many letters I have written to you, and as this date
      you have not responded. And although you have told my family
      members that you have, that would not be true. I am currently left in
      the dark concerning the status of my case. Please respond back to this
      letter letting me know: (1) the current status of my case (along with
      copies of anything filed as of this date); (2) the status of the appeal (with
      appeal number).


                                           9
     Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 10 of 13




      I also ask that you provide me with any appellate briefs filed. Absent
      your responding at this time would be telling of a conflict. I pray that
      although you are court appointed that you still give me the attention you
      would if I were retaining you as paid counsel.

      Again I look forward to you response and the requested information.
      Thank you for your help in my case. It is truly appreciated, do not think
      that it is not. Remember I am serving a life sentence!

      Respectfully yours,

      Francis T. Plaza

(Doc. 5-2, p. 5). This correspondence pre-dates the Superior Court’s February 19,

2015 decision affirming the PCRA court’s denial of collateral relief. Although the

letter does demonstrate that Plaza was displeased with the lack of Dubbs’

responsiveness, and was questioning whether he was acting in his best interest, it

does not speak to whether Plaza, in fact, communicated to Dubbs that he wanted

him to pursue an appeal to the Supreme Court. His representation that he

instructed Dubbs to pursue an appeal is also at odds with his contention that

counsel failed to notify him of the Superior Court’s decision and that he only

became aware of it when he wrote to the Superior Court. (Doc. 5-1, p. 47).

       Despite his reservations, and the fact that counsel failed to notify him of the

Superior Court decision, Plaza did not initiate an inquiry on the status of his




                                          10
      Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 11 of 13




Supreme Court appeal until June 13, 2015, 114 days after the Superior Court’s

decision.3 (Id.).

       We simply cannot conclude that Plaza diligently pursued his rights. Initially,

he allowed 244 days to pass before pursuing PCRA relief. Then, despite having

reservations about counsel’s responsiveness, he waited until June 13, 2015, to

inquire of the Supreme Court as to whether he had an appeal pending. At this

point, all but seven days of the federal statute of limitations had run.

       We also cannot ignore that under Order 218, Plaza had the ability to proceed

to federal court immediately after the Superior Court issued its February 19, 2015

decision, more than five years before he filed his federal petition. Pursuant to

Order 218 of the Pennsylvania Supreme Court, review of criminal convictions and

post-conviction relief matters from the Pennsylvania Supreme Court is

discretionary and ‘unavailable’ for purposes of exhausting state court remedies

under § 2254.” Therefore, in Pennsylvania a federal claim may be exhausted by

presenting it to the Superior Court of Pennsylvania, either on direct appeal from a

state criminal conviction or on appeal from a PCRA court’s denial of post-

conviction relief. Lambert v. Blackwell, 387 F.3d 210, 233 (3d Cir. 2004).




3
  The Supreme Court informed him on June 22, 2015, the he “may file a Petition for Leave to
File a Petition for Allowance of Appeal Nunc Pro Tunc”. (Doc. 5-2, p. 7). Ultimately, the
Supreme Court denied relief.

                                             11
       Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 12 of 13




       Based on the above, we conclude that equitable tolling of the AEDPA statute

of limitations is not warranted in this case.

III.   CONCLUSION

       For the reasons set forth above, the petition for writ of habeas corpus will be

dismissed as untimely.

IV.    CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

       “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).


                                           12
     Case 1:20-cv-01480-JEJ-EBC Document 8 Filed 01/04/21 Page 13 of 13




Here, jurists of reason would not find the disposition of this case debatable.

Accordingly, a COA will not issue.

      The Court will enter a separate Order.




                                          13
